
	

116 S2123 IS: Break the Higher Education Monopoly Act of 2019
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2123
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2019
			Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Pell Grant Program to support career training opportunities for young
			 Americans.
	
	
		1.Short title
 This Act may be cited as the Break the Higher Education Monopoly Act of 2019.
 2.Supporting career training opportunities for all young AmericansSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end the following:
			
				(k)Alternative certification program
 (1)In generalThe Secretary shall devise an alternative certification program to enable students to use Federal Pell Grants to enroll in educational programs (either at eligible institutions or institutions that are not eligible institutions) for which students are not otherwise eligible to use Federal Pell Grants under this section.
 (2)DefinitionsIn this subsection: (A)Program completion rateThe term program completion rate means the percentage of enrollees in a program who successfully complete the program requirements within the standard program duration.
 (B)Job placement rateThe term job placement rate means the percentage of graduates who have obtained full-time employment in the graduate’s field of study.
 (3)No requirement for accreditation or state authorizationThe alternative certification program shall not require accreditation, State authorization, minimum instructional hours, or minimum classroom time of educational programs for which students may use Federal Pell Grants to enroll pursuant to this subsection.
 (4)Continuous operation; determination of eligibilityThe Secretary shall— (A)only certify an educational program under the alternative certification program that—
 (i)has been in existence for not less than 5 years; and (ii)has an annual cost of enrollment for a year that is equal to or less than the maximum Federal Pell Grant award applicable to that year;
 (B)make an initial determination of educational program eligibility under the alternative certification program not later than 180 days after the date of application of the educational program; and
 (C)re-evaluate educational program eligibility under the alternative certification program not less often than once every 5 years.
						(5)Information to assess program eligibility
 (A)In generalEach educational program applying for certification or re-certification under the alternative certification program, the Secretary of the Treasury, and the Secretary of Labor shall submit to the Secretary all data necessary for the Secretary to assess educational program eligibility under the alternative certification program.
 (B)PrivacyThe Secretary shall keep all student data submitted under subparagraph (A) private and confidential.
 (6)Determinations of program eligibilityThe Secretary shall make a determination of educational program eligibility under the alternative certification program on the basis of student outcomes in the educational program, including based on each of the following:
 (A)Program completion rate. (B)Job placement rate within 90 days of program completion.
 (C)Job placement rate within 12 months of program completion. (D)Graduate median starting salary.
 (E)Graduate median salary 5 years after program completion. (F)Graduate average starting salary.
 (G)Graduate average salary 5 years after program completion. (7)DecertificationThe Secretary may decertify an educational program under the alternative certification program if the program meets any of the following:
 (A)The program completion rate is less than 70 percent. (B)The job placement rate within 90 days of program completion is less than 50 percent.
 (C)The job placement rate within 12 months of program completion is less than 70 percent. (D)The graduate median starting salary is less than 200 percent of the Federal poverty level for a one-person household.
 (E)The graduate median salary 5 years after program completion is less than 300 percent of the Federal poverty level for a one-person household.
 (8)Rule of constructionNothing in this subsection shall be construed to extend eligibility with respect to an educational program that is certified under the alternative certification program under this subsection to other programs under this title.
					.
